DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “wherein the conveyor belt is motionless within the decontamination chamber during the decontamination cycle” in lines 1-2.  There was not adequate written description support at the time of filing for this limitation.  There was only adequate written description at the time of filing for the conveyor belt to be stopped once the fresh produce is wholly contained within the inner space of the decontamination chamber (Specification, Paragraph [0034]).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 13-15, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “fresh product” in line 3.  It is unclear if this refers to “fresh produce” recited in Claim 1, line 1 or to entirely different fresh produce.  For purposes of examination Examiner interprets the claim to refer to the same fresh produce.
Claim 1 recites the limitation “an aerosolized mist” in line 13.  It is unclear if this refers to “a mist comprising aerosolized particles” recited in Claim 1, line 12 or to an entirely different aerosolized mist.  For purposes of examination Examiner interprets the claim to refer to the same aerosolized mist.
Claim 1 recites the limitation “the mist” in line 14.  It is unclear if this refers to “a mist” recited in Claim 1, line 12, “an aerosolized mist” recited in Claim 1, line 13, or to an entirely different mist.
Claim 1 recites the limitation “the dissociated activated species” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the surface” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the generated mist” in line 21. It is unclear if this refers to “a mist” recited in Claim 1, line 12, “an aerosolized mist” recited in Claim 1, line 13, or to an entirely different mist.
Claim 1 recites the limitation “surface of the fresh produce” in line 21.  It is unclear if this refers to the surface” recited in Claim 1, line 17 or to an entirely different surface.
Claim 1 recites the limitation “the surfaces” in line 23.  It is unclear if this refers to “the surface of the aerosolized activated particles” recited in Claim 1, lines 17-18, “surfaces on the fresh produce” recited in Claim 1, line 21, or to entirely different surfaces.
Clarification is required.
Claims 2-8, 13-15, and 21-23 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, Adiga et al. US 2004/0009094, Demokritou et al. US 2020/0222566, Izu et al. US 2016/0205957, and Lam et al. US 2021/0220500.
Regarding Claim 1, Kleinberger et al. discloses a method for reducing microbial populations on fresh produce (‘525, Paragraphs [0012] and [0030]).  The method comprises the steps of activating a decontamination cycle of an ionization/aerosolization and activation device (‘525, Paragraph [0007]) wherein the decontamination cycle comprises the steps of providing a reservoir (misting tank 30) of the decontamination fluid (‘525, Paragraph [0022]), generating a mist comprising ionized hydrogen of the decontamination fluid (‘525, Paragraphs [0027]-[0028]) and applying the generated mist to surfaces on the fresh produce within the space containing the fresh produce (‘525, Paragraph [0030]).  The disclosure of applying a generated mist broadly reads on the mist comprising aerosolized particles since the term “aerosol” is defined as “a substance enclosed under pressure and able to be released as a fine spray,” which describes a mist.
Kleinberger et al. is silent regarding the method comprising the steps of entering input parameters of the space containing the fresh produce into a processing unit wherein the processing unit is programmed to determined fluid properties of a decontamination fluid in the ionization/aerosolization and activation device based on the input parameters of the space containing the fresh produce wherein the decontamination fluid comprises hydrogen peroxide, setting the determined fluid properties of the decontamination fluid, generating a dry mist comprising hydrogen peroxide wherein the hydrogen peroxide of the decontamination fluid is passed through a cold plasma arc wherein the mist is ionized by the cold plasma arc so that the mist comprises aerosolized particles that have been activated by the cold plasma arc wherein the dissociated activated species of the aerosolized activated particles are dissociated hydroxyl ion which are exposed on a surface of the aerosolized activated particles wherein the aerosolized activated particles are in the nanosized range of mean diameter 40.3 nm, a mode of 33.4 nm, and a standard deviation of 30.9 nm and the dissociated active species are recombined to form diatomic oxygen and water on the surfaces.
Mielnik et al. discloses a method for reducing microbial populations of a space (room) (‘379, Paragraph [0023]).  The method comprises the steps of entering input parameters (room size, room temperature) of a space (room) into a processing unit (control system 70) (‘379, Paragraph [0048]).  The processing unit (control system 70) is programmed to determined fluid properties (rate of introduction of hydrogen peroxide to the vaporizer and air flow rates) of a decontamination fluid in an ionization/aerosolization and activation device based on the input parameters of the space (room) (‘379, Paragraph [0040]) wherein the decontamination fluid comprises hydrogen peroxide (‘379, Paragraphs [0023] and [0031]).   A decontamination cycle of the ionization/aerosolization and activation device is activated (‘379, Paragraph [0051]).  A reservoir (reservoir 30) of the decontamination fluid is provided (‘379, Paragraph [0034]).  The fluid properties of air pressure (rate of introduction of hydrogen peroxide to the vaporizer) and fluid flow rate (air flow rates) of the decontamination fluid are set (‘379, Paragraph [0040]).  A mist is generated wherein the mist comprises an ionized hydrogen peroxide of the decontamination fluid (‘379, Paragraph [0034]) wherein the generated mist is applied to surfaces within the space (room) (‘379, Paragraph [0033]).
Both Kleinberger et al. and Mielnik et al. are directed towards the same field of endeavor of methods for reducing microbial populations of a space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and enter input parameters of the space into a processing unit wherein the processing unit is programmed to determined fluid properties of a decontamination fluid in an ionization/aerosolization and activation device based upon the input parameters of the room and setting the determined fluid properties of the decontamination fluid as taught by Mielnik et al. since providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).  Mielnik et al. teaches that it was known in the sterilization art to use a processing unit to automatically determine fluid properties of a decontamination fluid in an ionization/aerosolization and activation device based upon input parameters of the room and set the determined fluid properties using the processing unit.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and utilize a mist that comprises ionized hydrogen peroxide as the decontamination fluid as taught by Mielnik et al. since hydrogen peroxide is a known substance used to decontaminate a room (’79, Paragraph [0011]) and since hydrogen peroxide is an effective microbial and chemical decontaminant because it has broad spectrum activity against a wide variety of pathogenic microorganisms and chemical pathogens agents and is suitable for decontamination of enclosures with little or no heating and has a good material compatibility that renders it safe for use with a variety of equipment and materials and degrades to water and oxygen over time (‘379, Paragraph [0031]).  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Mielnik et al. teaches that hydrogen peroxide vapor is a known chemical substance used in decontaminating enclosures.
Further regarding Claim 1, Kleinberger et al. modified with Mielnik et al. is silent regarding passing the ionized/aerosolized mist of hydrogen peroxide of the decontamination fluid through a cold plasma arc wherein the mist is ionized by the cold plasma arc so that the mist comprises aerosolized particles that have been activated by the cold plasma arc wherein the dissociated activated species of the aerosolized activated particles are dissociated hydroxyl ions which are exposed on the surface of the aerosolized activated particles wherein the aerosolized activated particles are in the nanosized range of mean diameter 40.3 nm, a mode of 33.4 nm, and a standard deviation of 30.9 nm, the dissociated active species recombining to form diatomic oxygen and water on the surfaces.
Corrigan et al. discloses treating processed food with cold plasma (‘167, Paragraph [0008]) to sanitize the food (‘167, Paragraph [0002]) wherein the cold plasma is generated using any suitable gas such as hydrogen peroxide and the mist aerosolized particles are activated by the cold plasma arc (‘167, Paragraph [0040]).
Both Kleinberger et al. and Corrigan et al. are directed towards the same field of endeavor of methods of reducing microbial populations on foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and treat the food with cold plasma wherein the cold plasma is generated by passing the ionized/aerosolized mist of hydrogen peroxide of the decontamination fluid through a cold plasma arc since Corrigan et al. teaches that it was known and conventional in the food sanitizing art to treat food with cold plasma derived from hydrogen peroxide in order to sanitize food.
Further regarding Claim 1, Kleinberger et al. teaches adjusting nozzles to provide hydrogenated water droplets having any desired sizes (‘525, Paragraph [0022]) wherein the nozzles can produce a very fine or subtle mist of hydrogenated water droplets between about 2-20 microns in size (‘525, Paragraph [0025]).  However, Kleinberger et al. modified with Mielnik et al. and Corrigan et al. is silent regarding the mist comprising ionized/aerosolized particles in the nanosized range of mean diameter 40.3 nm, a mode of 33.4 nm, and a standard deviation of 30.9 nm, the ionized/aerosolized hydrogen peroxide dissociating to form diatomic oxygen and water on the surfaces wherein after thirty minutes from passing through the cold plasma arc into the space containing fresh produce the ionized/aerosolized particles in the nanosized range continue to persist in the space containing fresh produce.
Adiga et al. discloses a method for reducing microbial populations on food (‘094, Paragraph [0041]).  The method comprises using a decontamination fluid to generate a very dry mist wherein the very dry mist is a mist in which particles have a particle size diameter within the range of 50 to 1000 nanometers (‘094, Paragraph [0032]), which converts to 0.05 to 1 micron, which encompasses the claimed particle size diameter distribution of particles in the nanosized range of mean diameter 40.3 nm, a mode of 33.4 nm, and a standard deviation of 30.9 nm.
 Both Kleinberger et al. and Adiga et al. are directed towards the same field of endeavor of methods of reducing microbial populations on foods.  Kleinberger et al. teaches adjusting nozzles to provide droplets having any desired size (‘525, Paragraph [0022]) wherein the droplets can micrometers in size (‘525, Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the droplet sizes of Kleinberger et al. and use droplets wherein the very dry mist droplets is a mist in which particles have a particle size diameter within the range of 50 to 1000 nanometers as taught by Adiga et al. (‘094, Paragraph [0032]), which converts to 0.05 to 1 micron, which encompasses the claimed particle size diameter distribution of mean diameter 40.3 nm, a mode of 33.4 nm, and a standard deviation of 30.9 nm, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Adiga et al. teaches that mist having a droplet diameter size in the range of 50 to 1000 nanometers is desirable to promote the behavior of aqueous mist as a pseudo-gas phase biocide agent that provide improved quality of treatment by infiltrating all areas in a volume much like a gas to penetrate corners and crevices during both surface and volume fumigation (‘094, Paragraph [0032]).  Furthermore, a very small diameter droplet of less than 1 micron in diameter greatly increases the total reactive surface area of the mist to increase the reactivity and effectiveness of the mist as a biocide agent for bacterial disinfection and makes it easier for chemical reactions involving the biocide agent to occur with outside contaminants (‘094, Paragraph [0033]).
Further regarding Claim 1, Kleinberger et al. modified with Mielnik et al., Corrigan et al., and Adiga et al. discloses using aerosolized hydrogen peroxide (‘379, Paragraphs [0033]-[0034]).  Demokritou et al. discloses hydrogen peroxide is a known antimicrobial used in cellular processes that dissociates into water (‘566, Paragraph [0112]).  Izu et al. discloses water molecules present on a surface of a discharge element serving as source materials as positive ions has water molecules in air that are electrolytically dissociated through plasma discharge to generate hydrogen ions which cluster together with water molecules in air to form hydronium ions and oxygen ions clustered with water molecules or hydroxyl ions (hydroxyl radicals) (‘957, Paragraph [0039]).  These hydroxyl ions (hydroxyl radicals) are exposed on the surface of the mist aerosolized activated particles (‘957, Paragraph [0060]).
Modified Kleinberger et al., Demokritou et al., and Izu et al. are all directed towards methods of using hydrogen peroxide to reduce microbial populations on a food surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Kleinberger et al. and dissociate the hydrogen peroxide into water and diatomic oxygen on the surfaces since Demokritou et al. and Izu et al. both teach that it was conventional in the sterilization art to dissociate hydrogen peroxide to form water and oxygen molecules.  Additionally, Demokritou et al. teaches that a mist ionized by a cold plasma arc results in dissociated activated species of the mist aerosolized activated particles that contain dissociated hydroxyl ions exposed on the surface of the aerosolized activated particles of the mist (‘957, Paragraph [0060]).
Further regarding Claim 1, Kleinberger et al. modified with Mielnik et al., Corrigan et al., Adiga et al., Demokritou et al., and Izu et al. is silent regarding the dissociated active species recombining to form diatomic oxygen and water on the surfaces.
Lam et al. discloses a method for reducing microbial populations of produce (herbs) wherein the method comprises using an ionized gas including active species of positively charged ions and negative charge electrons generated by the excitation and ionization of initially neutral atoms and molecules that recombine due to the emission of light (‘500, Paragraph [0016]) wherein a plasma treatment to disinfect herbs is used (‘500, Paragraph [0066]).
Both modified Kleinberger et al. and Lam et al. are directed towards the same field of endeavor of methods for reducing microbial populations on produce.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Kleinberger et al. and apply a cold plasma arc to disinfect the produce such that dissociated active species recombine to form diatomic oxygen and water on the surfaces since Lam et al. teaches it was known in the plasma art that ionized gas including active species of positive and negative ions recombine due to emission of light.
Further regarding Claim 1, the limitations “where after thirty minutes from passing through the cold plasma arc into the space containing fresh produce the ionized/aerosolized particles in the nanosized range continue to persist in the space containing fresh produce” are limitations regarding the properties of the claimed method.  Products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Since the prior art combination teaches the limitations of Claim 1, the prior art of modified Kleinberger et al. necessarily has the same properties as claimed, i.e. where after thirty minutes from passing through the cold plasma arc into the space containing fresh produce the ionized/aerosolized particles in the nanosized range continue to persist in the space containing fresh produce.
Regarding Claim 2, Kleinberger et al. discloses operating an ionization/aerosolization device and activation device manually, i.e. the operator selectively controls one or more user inputs, displays, or interfaces (‘525, Paragraph [0223]).
Regarding Claim 4, Mielnik et al. discloses the input parameters of the space containing fresh produce comprising dimensions of the space containing fresh produce, a position of the ionization/aerosolization and activation device relative to boundaries of the space containing fresh produce, air temperature (room temperature) (‘379, Paragraphs [0043] and [0048]), pressure (‘379, Paragraph [0036]), and humidity (‘379, Paragraph [0046]) of the space containing fresh produce.
Regarding Claim 5, Mielnik et al. discloses the set fluid properties of the decontamination fluid comprising air pressure (rate of introduction to vaporizer) and fluid flow rate (‘379, Paragraph [0040]).  Kleinberger et al. teaches the decontamination fluid being dispensed from a spray nozzle (‘525, Paragraphs [0024] and [0031]).  Mielnik et al. also teaches the decontamination fluid being dispensed from a spray nozzle (injection nozzle) (‘379, Paragraph [0006]).
Regarding Claim 13, Kleinberger et al. discloses input parameters being manually input (one or more user inputs) (‘525, Paragraph [0023]).  Milenik et al. teaches entering input parameters of a space into a processing unit (control system 70) (‘379, Paragraph [0040]).
Regarding Claim 14, Mielnik et al. discloses the input parameters of the space (room 12) being measured by a plurality of sensors (sensors 60, 61, 62) that are in networked communication with the processing unit (control system 70) (control system 70) (‘379, Paragraphs [0038] and [0040]).
Regarding Claim 21, Mielnik et al. discloses the space (room 12) containing fresh produce being a decontamination chamber wherein the fresh produce is wholly contained within the decontamination chamber (room 12) (‘379, Paragraph [0024]).  Adiga et al. also teaches the space containing fresh produce being a decontamination chamber wherein the fresh produce is wholly contained within the decontamination chamber (entire room) (‘094, Paragraph [0031]).
Claims 3, 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, Adiga et al. US 2004/0009094, Demokritou et al. US 2020/0222566, Izu et al. US 2016/0205957, and Lam et al. US 2021/0220500 as applied to claim 1 above in further view of Markesbery et al. US 2020/0306399.
Regarding Claim 3, Kleinberger et al. modified with Mielnik et al., Corrigan et al., Adiga et al., Demokritou et al., Izu et al., and Lam et al. is silent regarding the ionization/aerosolization and activation device being operated manually be a handheld device.
Marksberry et al. discloses a method for reducing microbial populations on a food surface (‘399, Paragraphs [0153], [0218], and [0222]).  The method comprises entering input parameters of a space into a processing unit wherein the processing unit is programmed to determine fluid properties of a decontamination fluid based on the input parameters of the space (space 620) (‘399, Paragraph [0282]) wherein a routine can be programmed within an automation application to recognize, monitor, and control devices within the space wherein the routine remotely controls outlets connected to sprayers  to dispense a liquid composition into the space (‘399, Paragraph [0273]).  Markesbery et al. further discloses the processing unit being controlled by a handheld device (‘399, Paragraph [0270]).
Both Kleinberger et al. and Markesbery et al. are directed towards the same field of endeavor of methods of reducing microbial populations on a food surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and make the ionization/aerosolization and activation device to be handheld since Markesbery et al. teaches that using a handheld is a known way to communicate with programmable information to other devices (‘399, Paragraph [0229]).
Regarding Claim 6, Markesbery et al. discloses the setting of the determined fluid properties to the decontamination fluid being performed by controlling an air valve (‘399, Paragraph [0249]).
Regarding Claim 7, Markesbery et al. discloses the air valve being controlled by programming the processing unit to control a nozzle having a voltage applied to the electrostatic sprayer (‘399, Paragraphs [0210] and [0235]).  The disclosure of using an air valve wherein a nozzle having a voltage applied thereto reads on the claimed potentiometer.
Regarding Claim 15, Kleinberger et al. modified with Mielnik et al., Corrigan et al., Adiga et al., Demokritou et al., Izu et al., and Lam et al. is silent regarding the processing unit and the ionization/aerosolization and activation device being in wireless communication.
Markesbery et al. discloses a method for reducing microbial populations on a food surface (‘399, Paragraphs [0153], [0218], and [0222]).  The method comprises entering input parameters of a space into a processing unit wherein the processing unit is programmed to determine fluid properties of a decontamination fluid based on the input parameters of the space (space 620) (‘399, Paragraph [0282]) wherein a routine can be programmed within an automation application to recognize, monitor, and control devices within the space wherein the routine remotely controls outlets connected to sprayers  to dispense a liquid composition into the space (‘399, Paragraph [0273]).  Markesbery et al. further discloses the processing unit and the activation device being in wireless communication (‘399, Paragraphs [0229] and [0231]).
Both Kleinberger et al. and Markesbery et al. are directed towards the same field of endeavor of methods of reducing microbial populations on a food surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kleinberger et al. and make the processing unit and the activation device be in wireless communication with one another since Markesbery et al. teaches that using a wireless configuration is a known way to communicate with programmable information about the space (‘399, Paragraph [0229]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, Adiga et al. US 2004/0009094, Demokritou et al. US 2020/0222566, Izu et al. US 2016/0205957, and Lam et al. US 2021/0220500 as applied to claim 1 above in further view of Velasquez US 2008/0241269 (cited on Information Disclosure Statement filed July 13, 2020), Erdmann et al. US 2018/0001334, and Fenton et al. US 2007/0210186.
Regarding Claim 8, Kleinberger et al. teaches using a tube at an exit of the decontamination fluid out of the ionization/aerosolization and activation device (‘525, Paragraph [0022]).  Kleinberger et al. modified with Mielnik et al., Corrigan et al., Adiga et al., Demokritou et al., Izu et al., and Lam et al. is silent regarding the determined fluid properties of the decontamination fluid being adjusted by a size and a shape of a tube located at an exit of the decontamination fluid out of the ionization/aerosolization and activation device.
Velasquez discloses a method for reducing microbial populations on food using hydrogen peroxide (‘269, Paragraphs [0010] and [0039]) wherein fluid properties of a decontamination fluid are adjusted by a size and a shape (wide variety of spray nozzles) of a tube (nozzle) located at an exit of the decontamination fluid out of the ionization/aerosolization and activation device (‘269, Paragraph [0056]).  Erdmann et al. discloses a control device comprising a computer that uses spray nozzle geometry parameters to obtain a desired chamber volume (‘334, Paragraph [0077]).  Fenton et al. discloses a method of reducing microbial populations in a space using a mist (‘186, Paragraph [0241]) wherein a control means is used to control droplet size, droplet distribution, spray cone angle, and projection distance (‘186, Paragraph [0030]).  Kleinberger et al. teaches using a nozzle to dispense a misting disinfectant (‘525, Paragraph [0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nozzle of Kleinberger et al. and adjust the fluid properties of the dispensed decontamination fluid since Velasquez, Erdmann et al., and Fenton et al. teaches that spray nozzles can adjust the fluid properties of a fluid that is dispensed through a nozzle via a wide variety of spray nozzle shapes and using means to control droplet size, droplet distribution, spray cone angle, and projection distance.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberger et al. US 2016/0151525 in view of Mielnik et al. US 2006/0008379, Corrigan et al. US 2017/0000167, Adiga et al. US 2004/0009094, Demokritou et al. US 2020/0222566, Izu et al. US 2016/0205957, and Lam et al. US 2021/0220500 as applied to claim 21 above in further view of Van Erp et al. US 2021/0307367.
Regarding Claims 22-23, Corrigan discloses food being disposed on a conveyor belt (‘167, Paragraph [0056]) wherein the food is exposed to the cold plasma treatment in the enclosed vibratory conveyor (‘167, Paragraph [0065]).  Izu et al. also discloses food being disposed on a conveyor belt (‘957, Paragraph [0059]).
Kleinberger et al. modified with Mielnik et al. Corrigan et al., Adiga et al., Demokritou et al., Izu et al., and Lam et al. is silent regarding the conveyor belt entering the decontamination chamber via an entrance to the decontamination chamber and the conveyor belt exits the decontamination chamber via an exit wherein the conveyor belt is motionless within the decontamination chamber during the decontamination cycle.
Van Erp et al. discloses a food treatment apparatus (‘367, Paragraph [0020]) comprising an edible product that enters the apparatus by means of a conveyor that is then stopped, a gate is closed at the entrance and exit of the conveyor so that no or little radiation can exit from the apparatus to the ambient, and the edible product is treated to an RF treatment, and the valve/gate is reopened and the treated substance exits the apparatus while another untreated substance enters the apparatus (‘367, Paragraph [0022]) wherein the substance is disinfected and sterilized (‘367, Paragraph [0044]).
Both modified Kleinberger et al. and Van Erp et al. are directed towards the same field of endeavor of methods of reducing the microbial population on food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Kleinberger et al. and have the conveyor belt entering the decontamination chamber via an entrance to the decontamination chamber and the conveyor belt exits the decontamination chamber via an exit wherein the conveyor belt is motionless within the decontamination chamber during the decontamination cycle as taught by Van Erp et al. in order to prevent radiation from exiting the apparatus to the ambient environment by closing a gate at the entrance and exit of the conveyor.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Examiner notes that applicant’s statement on Page 8 of the Remarks that none of the cited references suggests “the mist is ionized by the cold plasma arc so that the mist comprises aerosolized particles that have been activated by the cold plasma arc wherein the dissociated activated species of the aerosolized activated particles are dissociated hydroxyl ions which are exposed on the surface of the aerosolized activated particles wherein the aerosolized activated particles are in the nanosized range of mean diameter 40.3 mm, a mode of 33.4 mm, and a standard deviation of 30.9 nm and applying the generated mist to surfaces on the fresh produce within the space containing the fresh produce wherein the dissociated active species recombines to form diatomic oxygen and water on the surfaces” as recited in Claim 1 does not specifically and distinctly point out the supposed errors in the Office Action.  It is noted that any mist necessarily comprises aerosolized particles in view of the dictionary definition of the term “mist” to mean “a cloud of tiny water droplets suspended in the atmosphere,” which describes aerosolized particles.  Furthermore, Demokritou et al. discloses using aerosolized particles (‘566, Paragraph [0108]) as a mist to disinfect produce surfaces (‘566, Paragraph [0138]).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 8-10 of the Remarks that the method of Adiga is incompatible with the recited method in that Adiga uses an unstable biocide agent or chlorine dioxide that is quickly dissolved or mixed while in the mist phase with the solvent or water mist causing the biocide agent to comist with the solvent or water and that the water mist microencapsulates the chlorine dioxide so it does not decompose in the fumigation volume or space.  Applicant contends that microencapsulation of droplets of chlorine dioxide that occurs in Adiga would be fatal to the recited method which relies on activated species present on the surface of the activated aerosolized particles.  Applicant continues that Adiga relies on a chemical method of decontamination unlike the recited claims and that the claimed invention does not rely on the properties of hydrogenated water or hydrogen peroxide or chlorine dioxide as a chemical biocide and rather relies on dissociated hydroxyl ions which are exposed on the surface of the aerosolized activated particles having the claimed sizes.  Applicant also argues that Adiga is directed towards challenges of relying on chlorine dioxide as a chemical decontaminant.
Examiner argues that Adiga is being relied upon to teach the limitations regarding the claimed particle diameter size distribution being encompassed by particle sizes for a decontamination fluid.  Adiga is not being relied upon to teach using chlorine dioxide to reduce microbial populations on fresh produce.  Additionally, Adiga teaches using a solution containing hydrogen peroxide as a biocide (‘094, Paragraph [0024]) for sanitizing food (‘094, Paragraph [0041]).  Furthermore, Demokritou et al. discloses hydrogen peroxide is a known antimicrobial used in cellular processes that dissociated into water (‘566, Paragraph [0112]).  Izu et al. discloses water molecules present on a surface of a discharge element serving as source materials as positive ions has water molecules in air that are electrolytically dissociated through plasma discharge to generate hydrogen ions which cluster together with water molecules in air to form hydronium ions and oxygen ions clustered with water molecules (‘957, Paragraph [0039]).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the primary reference of Kleinberger et al. teaches spraying a mist of droplets (‘525, Paragraph [0031]) for disinfecting materials (‘525, Paragraphs [0029]-[0030]).  One of ordinary skill in the art would adjust the size of the droplets of Kleinberger et al. to have the claimed size distribution as taught by Adiga since Adiga teaches that mist having a droplet diameter size in the range of 50 to 1000 nanometers is desirable to promote the behavior of aqueous mist as a pseudo-gas phase biocide agent that provide improved quality of treatment by infiltrating all areas in a volume much like a gas to penetrate corners and crevices during both surface and volume fumigation (‘094, Paragraph [0032]).  Furthermore, a very small diameter droplet of less than 1 micron in diameter greatly increases the total reactive surface area of the mist to increase the reactivity and effectiveness of the mist as a biocide agent for bacterial disinfection and makes it easier for chemical reactions involving the biocide agent to occur with outside contaminants (‘094, Paragraph [0033]).  Therefore, these arguments are not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota et al. US 2018/0064122 discloses a food transporting unit comprising a conveyor belt that has an adjusting mechanism for adjusting to a manually set speed (‘122, Paragraph [0160]).
Ohta et al. US 2017/0055538 discloses crops placed on a conveyor belt that is ran sequentially to bring crops to a position directly below an illuminant to be irradiated with light and misted with water (‘538, Paragraph [0053]).
Sizer et al. US 5,326,542 discloses an apparatus for sterilizing cartons (via ultraviolet lamps) with food products comprising a conveyor which advances stepwise (‘542, Column 4, lines 3-24).
Ma et al. US 2019/0224354 discloses a food processing system comprising a conveyor system and a cold plasma system continuously or selectively activated to produce plasma in proximity to food items passing by the cold plasma system on the conveyor system that is operated continuously or selectively to stop and allow the food items adequate time for decontamination (‘354, Paragraph [0094]).
Murphy US 2010/0206183 discloses a conveyor based food processing system in which the movement of the conveyor is semicontinuous wherein additive fluid is applied to a foodstuff while the conveyor is in a stopped position (‘183, Paragraph [0051]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792